The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on August 5, 2022. Claims 1, 4, and 15 have been amended; no claims have been cancelled or added.   
Claims 1-16 and 18-20 are pending.

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,138, for the rationale recited in § 5 of the Office Action dated October 26, 2021. 
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,149, for the rationale recited in § 6 of the Office Action dated October 26, 2021. 

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) in view of Stark et al. (U.S. Patent Application Publication 20010025083 A1), for the rationale recited in paragraph 10 of Office Action dated May 19, 2022, and comments below   .   
The disclosure of Shigetomi’s reference resided in § 10 of the Office Action dated May 19, 2022 is incorporated herein by reference.   
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) as applied to claims 1-14 above and further in view of Nagasaki et al. (U.S. Patent Application Publication 2010/0075129 A1) and Stark et al. (U.S. Patent Application Publication 20010025083 A1), for the rationale recited in paragraph 11 of Office Action dated May 19, 2022, and comments below.   
The disclosures of Shigetomi and Nagasaki’s references resided in § 7 of the Office Action dated October 26, 2021 and the disclosures of Shigetomi and Nagasaki’s references resided in § 10 of current Office Action are incorporated herein by reference.  
	
	Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Shigetomi fails to disclose, teach or even suggest an adhesive composition that include a (meth)acrylic based polymeric component B having an average molecular weight of at least about 100,000 g/mol and with overall level of acidic monomers of not greater than about 2% by weight as recited in claim 1, and that Stark fails to cure the deficiencies of Shigetomi noted above (page 9, paragraphs 2-3).
As it was already mentioned in the previous Office Action dated May 19, 2022, with regard to the limitations of claims 1 and 4, Shigetomi discloses that the acrylic pressure-sensitive adhesive composition can be designed so as not to contain an acidic group in the monomer that forms the acrylic polymer (A). In this case, an acrylic pressure-sensitive adhesive tape can be obtained, in which an influence of metallic corrosion that is caused by an acidic group, etc., has been reduced. Even when the monomer that forms the acrylic polymer (A) contains an acidic group, the adhesiveness of the acrylic pressure-sensitive adhesive tape can be similarly improved (col. 19, line 16 through col. 20, line 8).
Therefore, Shigetomi clearly discloses that it is highly desirable do not contain an acidic group in the monomer that forms the acrylic polymer (A), but Shigetomi does not disclose that an overall level of acidic monomers in the adhesive composition is not greater than about 2% by weight of the adhesive composition.
With regard to the limitations of claims 1 and 4, Stark discloses that other monomers can be copolymerized with the basic monomers (e.g., acidic monomers, vinyl monomers, and (meth)acrylate monomers), as long as the basic copolymer retains its basicity (i.e., it can still be titrated with an acid). Most preferably, however, the copolymerizable monomers are essentially free of acidic monomers (i.e., the copolymerizable monomers include about 5 wt. % or less of acidic monomers, but most preferably, the copolymerizable monomers are free of acidic monomers) (paragraph [0026])., and that the acidic homopolymer need only comprise as little as up to about 5% by weight of the blend, most typically about 0.5% by weight to about 5% by weight of the blend, in order to achieve hot-melt adhesives having cohesive strengths suitable for intended applications (paragraph [0035])..
Both references are analogous art because they are from the same field of endeavor concerning new adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the overall level of acidic monomers in the adhesive composition within the claimed range as taught by Stark in Shigetomi’s adhesive composition in order to achieve hot-melt adhesives having cohesive strengths suitable for intended applications (US’083, paragraph [0035]), and thus to arrive at the subject matter of instant claim 1 and dependent claim 4.
It is noted that the overall level of acidic monomers in the adhesive composition is a result effective variable, and therefore, it is within the skill of those skilled in
the art to find the optimum value of a result effective variable, as per In re Boesch and
Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is
already generally known provides the motivation to determine where in a disclosed set
of percentage ranges is the optimum combination of percentages."
It is noted that "[W]here the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
With regard to the limitations of claims 1 and 4, Shigetomi discloses that the weight average molecular weight (Mw) of the acrylic polymer (A) (which well corresponds to the claimed component B) is, for example, within a range of 30000 to 5000000, which is mostly within the claimed range (col. 9, lines 43-45; col. 36, lines 26-28, etc.).
In response to Applicant’s arguments that the combination of Shigetomi, Stark and Nagasaki’s references fails to disclose, teach or even suggest all the limitations of claim 1 and 15 (page 10), please, see paragraphs 11-13 of current Office Action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764